                                                                                  Andrew R. Spector, Partner
                                                                      Admitted in Florida, New York and Texas

                                                                                  Direct phone: 305.537.2002
                                                                                     Direct fax: 305.537.2001
                                                                            andrew.spector@spectorrubin.com



                                            April 15, 2021
VIA ECF
Honorable Barbara Moses
United States District Court
500 Pearl St.                                                                            4/28/21
New York, NY 10007-1312

        Re:    Johnson Controls Enterprises Mexico S. De R.L. De C.V. v. Dachser USA Air
               & Sea Logistics Inc.
               U.S. District Court Southern District of New York
               Civil Case Number: 19-cv-11157-LGS (BCM)

Dear Magistrate Judge Moses,

        The instant submission is jointly provided on behalf of Johnson Controls, S.A. DE C.V.
and Dachser USA Air & Sea Logistics, Inc., and in accordance with the Magistrate’s directives
that the parties work and exchange additional settlement positions. In advance of the continuation
of the settlement conference set for tomorrow, April 29, 2021, the parties jointly advise of the
following:

   •    The parties have amicably resolved the case via settlement.
   •    With thanks and appreciation, in light of the settlement reached this afternoon, tomorrow’s
        conference will no longer be necessary, and it is respectfully requested that same be
        adjourned and canceled.

                                                                  Respectfully submitted,
       Application GRANTED. The April 29, 2021
       settlement conference is adjourned sine die.               SPECTOR RUBIN, P.A.
       SO ORDERED.                                                Andrew Spector
                                                                  Andrew R. Spector

                                                                  -and-
       ___________________
       Barbara Moses U.S.M.J.                                     CARUSO GLYNN, LLC
       April 28, 2021                                             /s/ Lawrence C. Glynn
                                                                  Lawrence C. Glynn
ARS/as



                     Continental Plaza • 3250 Mary Street, Suite 405 • Miami, FL 33133
                               11 Broadway, Suite 615, New York, NY 10004
                                          www.spectorrubin.com
